DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: para [0061] line 5 reads “server computing system 140” which should read “server computing system 130”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12-15, and 17-18 of U.S. Patent No. 11,138,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope is substantially similar.
Instant Application
Patent #11,138,471
Claim 22: The computer-implemented method of claim 21, wherein performing, by the one or more computing devices, the one or more augmentation operations comprises performing, by the one or more computing devices, a time warping operation on each audiographic image of the plurality of audiographic images, wherein performing the time warping operation comprises warping image content of the audiographic image along an axis representative of time.
Claim 1: wherein performing, by the one or more computing devices, the one or more augmentation operations comprises performing, by the one or more computing devices, a time warping operation on at least one audiographic image of the one or more audiographic images, wherein performing the time warping operation comprises warping image content of the at least one audiographic image along an axis representative of time; 
Claim 23: The computer-implemented method of claim 22, wherein performing the time warping operation comprises fixing spatial dimensions of the audiographic image andPage 3 of 8 Amendment Dated: September 28, 2021 warping the image content of the audiographic image to shift a point within the image content a distance along the axis representative of time.
Claim 2: The computer-implemented method of claim 1, wherein performing the time warping operation comprises fixing spatial dimensions of the at least one audiographic image and warping the image content of the at least one audiographic image to shift a point within the image content a distance along the axis representative of time.
Claim 24: The computer-implemented method of claim 23, wherein the distance comprises a user-specified hyperparameter or a learned value.
Claim 3: The computer-implemented method of claim 2, wherein the distance comprises a user-specified hyperparameter or a learned value.
Claim 25: The computer-implemented method of claim 23, wherein the point within the image content is randomly selected.
Claim 4: The computer-implemented method of claim 2, wherein the point within the image content is randomly selected.
Claim 26: The computer-implemented method of claim 21, wherein performing, by the one or more computing devices, the one or more augmentation operations comprises performing, by the one or more computing devices, a frequency masking operation on each audiographic image of the plurality of audiographic images, wherein performing the frequency masking operation comprises changing pixel values for image content associated with a certain subset of frequencies represented by the audiographic image.
Claim 9: wherein performing, by the one or more computing devices, the one or more augmentation operations comprises performing, by the one or more computing devices, a frequency masking operation on at least one audiographic image of the one or more audiographic images, wherein performing the frequency masking operation comprises changing pixel values for image content associated with a certain subset of frequencies represented by the at least one audiographic image; 
Claim 27: The computer-implemented method of claim 26, wherein: 
Claim 10: The computer-implemented method of claim 9, wherein: 
the certain subset of frequencies extends from a first frequency to a second frequency that is spaced a distance from the first frequency;
the certain subset of frequencies extends from a first frequency to a second frequency that is spaced a distance from the first frequency;
the distance is selected from a distribution extending from zero to a frequency mask parameter.
the distance is selected from a distribution extending from zero to a frequency mask parameter.
Claim 28: The computer-implemented method of claim 26, wherein changing the pixel values for the image content associated with the certain subset of frequencies comprises changing the pixel values for the image content to equal a mean value associated with the audiographic image.
Claim 12: The computer-implemented method of claim 9, wherein changing the pixel values for the image content associated with the certain subset of frequencies comprises changing the pixel values for the image content to equal a mean value associated with the at least one audiographic image.
Claim 29: The computer-implemented method of claim 26, wherein performing the frequency masking operation comprises enforcing an upper bound on a ratio of the certain subset of frequencies to all frequencies.
Claim 13: The computer-implemented method of claim 9, wherein performing the frequency masking operation comprises enforcing an upper bound on a ratio of the certain subset of frequencies to all frequencies.
Claim 30: The computer-implemented method of claim 21, wherein performing, by the one or more computing devices, the one or more augmentation operations comprises performing, by the one or more computing devices, a time masking operation on each audiographic image of the plurality of audiographic images, wherein performing the time masking operation comprises changing pixel values for image content associated with a certain subset of a time steps represented by the audiographic image.
Claim 14: wherein performing, by the one or more computing devices, the one or more augmentation operations comprises performing, by the one or more computing devices, a time masking operation on at least one audiographic image of the one or more audiographic images, wherein performing the time masking operation comprises changing pixel values for image content associated with a certain subset of a time steps represented by the at least one audiographic image;
Claim 31: The computer-implemented method of claim 30, wherein: 
Claim 15: The computer-implemented method of claim 14, wherein: 
the certain subset of time steps extends from a first time step to a second time step that is spaced a distance from the first time step;
the certain subset of time steps extends from a first time step to a second time step that is spaced a distance from the first time step;
the distance is selected from a distribution extending from zero to a time mask parameter.
the distance is selected from a distribution extending from zero to a time mask parameter.
Claim 32: The computer-implemented method of claim 30, wherein changing the pixel values for the image content associated with the certain subset of time steps comprises changing the pixel values for the image content to equal a mean value associated with the audiographic image.
Claim 17: The computer-implemented method of claim 14, wherein changing the pixel values for the image content associated with the certain subset of time steps comprises changing the pixel values for the image content to equal a mean value associated with the at least one audiographic image.
Claim 33: The computer-implemented method of claim 30, wherein performing the time masking operation comprises enforcing an upper bound on a ratio of the certain subset of time steps to all time steps.
Claim 18: The computer-implemented method of claim 14, wherein performing the time masking operation comprises enforcing an upper bound on a ratio of the certain subset of time steps to all time steps.
Claim 34: The computer-implemented method of claim 21, wherein each of the audiographic images comprises: 
Claim 5: The computer-implemented method of claim 1, wherein the one or more audiographic images comprise one or both of: 
one or more filter bank sequences.
one or more filter bank sequences; and one or more spectrograms.
Claim 35: The computer-implemented method of claim 21, wherein: the audio signal encodes one or more human speech utterances; and 
Claim 6: The computer-implemented method of claim 1, wherein: the one or more audio signals respectively encode one or more human speech utterances; 
the one or more predictions generated by the machine-learned audio processing model comprise: Page 5 of 8
the one or more predictions respectively generated by the machine-learned audio processing model comprise: 
one or more textual transcriptions of the one or more human speech utterances.
one or more textual transcriptions of the one or more human speech utterances; or one or more output audiographic images that respectively visually represent one or more output audio signals that respectively encode one or more output human speech utterances, wherein the one or more output human speech utterances comprise the one or more human speech utterances translated into a different language or converted into a different speaking voice.
Claim 36: The computer-implemented method of claim 21, wherein the machine- learned audio processing model comprises one or both of: 
Claim 7: The computer-implemented method of claim 1, wherein the machine-learned audio processing model comprises one or both of:
a hybrid hidden Markov model and deep neural network.
a hybrid hidden Markov model and deep neural network; and one or more bi-directional long short term memory recurrent neural networks.


Claims 21 and 37-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of U.S. Patent No. 11,138,471 in view of Zhou et al. (US 2019/0130897 A1), hereinafter referred to as Zhou. The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (spectrogram) with other components (a plurality of audiographic images corresponding to a plurality of times of an audio signal); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Instant Application
Patent #11,138,471
Claim 21: A computer-implemented method to generate augmented training data, the method comprising: 
Claim 1: A computer-implemented method to generate augmented training data, the method comprising: 
obtaining, by one or more computing devices, a plurality of audiographic images that visually represent an audio signal, wherein the plurality of audiographic images correspond to a plurality of times of the audio signal;
obtaining, by one or more computing devices, one or more audiographic images that respectively visually represent one or more audio signals; 
Zhou: para [0043], where each spectrogram is considered a concatenation of images per unit time
performing, by the one or more computing devices, one or more augmentation operations on each of the plurality of audiographic images to generate a plurality of augmented images;
performing, by the one or more computing devices, one or more augmentation operations on each of the one or more audiographic images to generate one or more augmented images; 
inputting, by the one or more computing devices, the plurality of augmented images into a machine-learned audio processing model;
inputting, by the one or more computing devices, the one or more augmented images into a machine-learned audio processing model; 
receiving, by the one or more computing devices, one or more predictions generated by the machine-learned audio processing model based on the plurality of augmented images;
receiving, by the one or more computing devices, one or more predictions respectively generated by the machine-learned audio processing model based on the one or more augmented images; 
evaluating, by the one or more computing devices, an objective function that scores the one or more predictions generated by the machine-learned audio processing model; and
evaluating, by the one or more computing devices, an objective function that scores the one or more predictions respectively generated by the machine-learned audio processing model; and 
modifying, by the one or more computing devices, respective values of one or more parameters of the machine-learned audio processing model based on the objective function.
modifying, by the one or more computing devices, respective values of one or more parameters of the machine-learned audio processing model based on the objective function.

Claim 37: The computer-implemented method of claim 21, wherein the machine- learned audio processing model comprises: 

a convolutional neural network.
Zhou: para [0063], where the network includes convolution layers
Claim 38: The computer-implemented method of claim 21, wherein each audiographic image comprises a combination of t time steps of the plurality of times of the audio signal.

Claim 39: One or more non-transitory computer-readable media that collective store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
Claim 8: A computing system comprising: one or more processors; a controller model; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: 
obtaining a plurality of audiographic images that visually represent an audio signal, wherein the plurality of audiographic images correspond to a plurality of times of the audio signal;
Claim 9: obtaining, by one or more computing devices, one or more audiographic images that respectively visually represent one or more audio signals;
Zhou: para [0043], where each spectrogram is considered a concatenation of images per unit time
performing one or more augmentation operations on each of the plurality of audiographic images to generate a plurality of augmented images;
performing, by the one or more computing devices, one or more augmentation operations on each of the one or more audiographic images to generate one or more augmented images,
inputting the plurality of augmented images into a machine-learned audio processing model;
inputting, by the one or more computing devices, the one or more augmented images into a machine-learned audio processing model;
receiving one or more predictions generated by the machine-learned audio processing model based on the plurality of augmented images;
receiving, by the one or more computing devices, one or more predictions respectively generated by the machine-learned audio processing model based on the one or more augmented images;
evaluating an objective function that scores the one or more predictions generated by the machine-learned audio processing model; and Page 6 of 8 Amendment Dated: September 28, 2021
evaluating, by the one or more computing devices, an objective function that scores the one or more predictions respectively generated by the machine-learned audio processing model; and
modifying respective values of one or more parameters of the machine-learned audio processing model based on the objective function.
modifying, by the one or more computing devices, respective values of one or more parameters of the machine-learned audio processing model based on the objective function.
Claim 40: A computing system comprising: 
Claim 8: A computing system comprising: 
one or more processors;
one or more processors;
a controller model; and
a controller model; and
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:
accessing a training dataset that comprises a plurality of training images, wherein each training image comprises an audiographic image that visually represents an audio signal, and wherein the plurality of training images correspond to a plurality of times of the audio signal; and
accessing a training dataset that comprises a plurality of training images, wherein each training image comprises an audiographic image that visually represents an audio signal; and
Zhou: para [0043], where each spectrogram is considered a concatenation of images per unit time
for each of a plurality of iterations:
for each of a plurality of iterations:
selecting, by the controller model, a series of one or more augmentation operations; 
selecting, by the controller model, a series of one or more augmentation operations, wherein the series of one or more augmentation operations comprises one or more of the following:
performing the series of one or more augmentation operations on each of one or more training images to generate one or more augmented images; 
performing the series of one or more augmentation operations on each of one or more training images to generate one or more augmented images;
training a machine-learned audio processing model based at least in part on the one or more augmented images; and 
training a machine-learned audio processing model based at least in part on the one or more augmented images;
after training the machine-learned audio processing model, evaluating one or more performance characteristics of the machine-learned audio processing model.
after training the machine-learned audio processing model, evaluating one or more performance characteristics of the machine-learned audio processing model;



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0130897 A1), hereinafter referred to as Zhou, in view of Li et al. (US 2020/0273483 A1), hereinafter referred to as Li.

Regarding claim 21, Zhou teaches:
A computer-implemented method to generate augmented training data, the method comprising: 
obtaining, by one or more computing devices, a plurality of audiographic images that respectively visually represent an audio signal, wherein the plurality of audiographic images correspond to a plurality of times of the audio signal (para [0037], where spectrograms are computed, and para [0043], where each spectrogram is considered a concatenation of images per unit time);
inputting, by the one or more computing devices, the plurality of augmented images into a machine-learned audio processing model (para [0045], where the spectrograms are input to an RNN, which is updated by feedback); 
receiving, by the one or more computing devices, one or more predictions generated by the machine-learned audio processing model based on the plurality of augmented images (para [0045], where the RNN generates predictions including softmax probabilities); 
evaluating, by the one or more computing devices, an objective function that scores the one or more predictions generated by the machine-learned audio processing model (para [0045], where a maximum likelihood objective function calculates error and gradients); and 
modifying, by the one or more computing devices, respective values of one or more parameters of the machine-learned audio processing model based on the objective function (para [0045-47], where the error and gradients calculated by the objective function are fed back to the RNN for training).
Zhou does not teach:
performing, by the one or more computing devices, one or more augmentation operations on each of the plurality of audiographic images to generate a plurality of augmented images;
Li teaches:
performing, by the one or more computing devices, one or more augmentation operations on each of the plurality of audiographic images to generate a plurality of augmented images (para [0046], where masks are applied to the spectrogram);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou by using the augmentation of Li (Li para [0046]) on the spectrograms of Zhou (Zhou para [0037]) by performing masking on the spectrograms in order to determine audio fingerprints from the signals (Zhou para [0064]).

Regarding claim 35, Zhou in view of Li teaches:
The computer-implemented method of claim 21, wherein: 
the audio signal encodes one or more human speech utterances (Zhou para [0037], where the input is speech sample waves); and 
the one or more predictions generated by the machine-learned audio processing model comprise: 
one or more textual transcriptions of the one or more human speech utterances (Zhou para [0062], where the speech samples are transcribed to text).  

Regarding claim 36, Zhou in view of Li teaches:
The computer-implemented method of claim 21, wherein the machine-learned audio processing model comprises one or both of: 
a hybrid hidden Markov model and deep neural network (Zhou para [0035], where a deep neural network is used, and para [0028], where neural network based models are used as sub-components in a HMM based hybrid system).

Regarding claim 37, Zhou in view of Li teaches:
The computer-implemented method of claim 21, wherein the machine-learned audio processing model comprises:
a convolutional neural network (Zhou Fig. 5, para [0063], where the model contains convolution layers).

Regarding claim 38, Zhou in view of Li teaches:
The computer-implemented method of claim 21, wherein each audiographic image comprises a combination of t time steps of the plurality of times of the audio signal (Zhou para [0043], where each spectrogram is considered a concatenation of images per unit time).

Regarding claim 39, Zhou teaches:
One or more non-transitory computer-readable media that collective store instructions that, when executed by one or more processors, cause the one or more processors to perform operations (para [0040], where a computer readable medium is used), the operations comprising: 
obtaining a plurality of audiographic images that visually represent an audio signal, wherein the plurality of audiographic images correspond to a plurality of times of the audio signal (para [0037], where a spectrogram is computed, and para [0043], where each spectrogram is considered a concatenation of images per unit time);
inputting the a plurality of augmented images into a machine-learned audio processing model (para [0045], where the spectrograms are input to an RNN, which is updated by feedback); 
receiving one or more predictions respectively generated by the machine-learned audio processing model based on the plurality of augmented images (para [0045], where the RNN generates predictions including softmax probabilities); 
evaluating an objective function that scores the one or more predictions generated by the machine-learned audio processing model (para [0045], where a maximum likelihood objective function calculates error and gradients); and 
modifying respective values of one or more parameters of the machine-learned audio processing model based on the objective function (para [0045-47], where the error and gradients calculated by the objective function are fed back to the RNN for training).  
Zhou does not teach:
performing one or more augmentation operations on each of the plurality of audiographic images to generate a plurality of augmented images;
Li teaches:
performing one or more augmentation operations on each of the plurality of audiographic images to generate a plurality of augmented images (para [0046], where masks are applied to the spectrogram);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou by using the augmentation of Li (Li para [0046]) on the spectrograms of Zhou (Zhou para [0037]) by performing masking on the spectrograms in order to determine audio fingerprints from the signals (Zhou para [0064]).

Regarding claim 40, Zhou teaches:
A computing system comprising: 
one or more processors Fig. 1 element 148, para [0037], where a preprocessor is used); 
a controller model (Fig. 1 element 132, para [0035-36, where a model is used); and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations (para [0040], where a computer readable medium is used), the operations comprising:
accessing a training dataset, and wherein the plurality of training images correspond to a plurality of times of the audio signal (Fig. 1 element 168, para [0036], where the data store holds speech samples, and para [0043], where each spectrogram is considered a concatenation of images per unit time); and
for each of a plurality of iterations (para [0061], where iterations are used for training the model):
training a machine-learned audio processing model based at least in part on the one or more augmented images (para [0045-47], where the error and gradients calculated by the objective function are fed back to the RNN for training); and 
after training the machine-learned audio processing model, evaluating one or more performance characteristics of the machine-learned audio processing model (para [0045], where a maximum likelihood objective function calculates error and gradients).
Zhou does not teach:
that comprises a plurality of training images, wherein each training image comprises an audiographic image that visually represents an audio signal; and
selecting, by the controller model, a series of one or more augmentation operations; 
performing the series of one or more augmentation operations on each of one or more training images to generate one or more augmented images;
Li teaches:
that comprises a plurality of training images, wherein each training image comprises an audiographic image that visually represents an audio signal (para [0039], where audio signals are converted to spectrograms); and
selecting, by the controller model, a series of one or more augmentation operations (para [0046], where masks are applied to the spectrogram); 
performing the series of one or more augmentation operations on each of one or more training images to generate one or more augmented images (para [0046], where masks are applied to the spectrogram);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou by using the augmentation of Li (Li para [0046]) on the spectrograms of Zhou (Zhou para [0037]) by performing masking on the spectrograms in order to determine audio fingerprints from the signals (Zhou para [0064]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Li, and further in view of Fruhauf et al. (US 2014/0058478 A1), hereinafter referred to as Fruhauf.

Regarding claim 34, Zhou in view of Li teaches:
The computer-implemented method of claim 21, wherein each of the audiographic images comprises: 
Zhou in view of Li does not teach:
one or more filter bank sequences
Fruhauf teaches:
one or more filter bank sequences (para [0042], where a filter bank output is used to produce a spectrogram).
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (spectrogram) with other components (spectrogram resulting from a filter bank); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Allowable Subject Matter
Claims 22-33 would be allowable if rewritten to overcome the Double Patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Zhou in view of Li teaches the limitations of the independent claims. However, Zhou in view of Li does not teach the claimed methods of augmentation defined in claims 22, 26, and 30. While Li does teach time and frequency masking of spectrograms, no mention is made of changing pixel values. Hence, none of the cited prior art either alone or in combination thereof, teaches the combination of limitations found in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,264,383 B1 col. 2 lines 19-40 teaches a stereo image array including sets of filter banks and drivers which generate audio signals to provide stereo images of audio content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658